 ALLIANCE STEEL PRODUCTS 495Alliance Steel Products, Inc. and United Steel Work-ers of America. Case 8ŒCAŒ32650 September 30, 2003 DECISION AND ORDER BY MEMBERS LIEBMAN, SCHAUMBER, AND WALSH On November 14, 2002, Administrative Law Judge Arthur J. Amchan issued the attached decision.  The General Counsel filed exceptions and a supporting brief.1The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.   The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order.2The General Counsel has excepted to the judge™s find-ing that ﬁthere is no evidence that Respondent was aware of any union activity among its work force until July 23, [2003]ﬂ and, thus, his dismissal of the complaint allega-tion that Respondent violated Section 8(a)(1) of the Act by threatening employees with discharge ﬁon or about July 2, 2001.ﬂ  The General Counsel contends that this finding fails to take into account evidence regarding a meeting in late June or early July 2001 between Plant Manager Bob Balint and employee Scott Stiffler.  We find merit in this exception. Stiffler™s uncontested testimony shows that in late June or early July 2001, Plant Manager Bob Balint called Stif-fler into his office.3  Balint began the meeting by ad-dressing a problem Stiffler was experiencing with tow motor drivers. Then Balint told Stiffler that he had ﬁbeen hearing rumors about [Stiffler] talking about getting the union in the shop.ﬂ  Stiffler admitted that he had been                                                                                                                      1 No exceptions were filed to the judge™s findings that the Respon-dent: violated Sec. 8(a)(3) and (1) of the Act by discharging employees Donald Braham, Gary Combs, Nelson Lanham, Scott Stiffler, and Marcus Grinter and by issuing written warnings to and discharging employee Debra Watson; and violated Sec. 8(a)(1) of the Act by re-moving a union flyer from a bulletin board on which nonwork-related materials were allowed to be posted. 2 The General Counsel has excepted to the judge™s failure to order the Respondent to remove from its files the unlawful disciplinary warn-ings issued to Watson, and any references to the warnings.  We find merit in this exception and, therefore, we shall modify the order to include this standard remedy.  We will also amend the remedy by ex-pressly requiring the Respondent to cease and desist from issuing disci-plinary warnings to employees on account of their union activities. 3 Although the judge did not address the evidence regarding this meeting in his decision, the judge generally relied on Stiffler™s version of the facts regarding the unfair labor practice allegations.  Balint is no longer employed by the Respondent and did not testify.  Thus, Stiffler™s testimony is unrebutted, and in the absence of a negative credibility resolution by the judge, we have no basis for concluding that the ex-change between Stiffler and Balint did not occur. discussing the Union and stated the employees ﬁneed[ed] a union in the shop.ﬂ   Balint responded:  ﬁThe union™s not coming in here.  If I ever hear of you speaking of union shit in my shop again, I™ll fire you on the spot.ﬂ  Balint ended the conversation by asking Stiffler if they had reached an understanding.   Although the Respondent clearly had knowledge of Stiffler™s union activities when Balint uttered his threat on July 2, it is well established that evidence of employer knowledge is not a necessary element of an 8(a)(1) viola-tion.  Rather, the test is whether the Respondent™s con-duct would reasonably tend to interfere with, threaten, or coerce employees in the exercise of their Section 7 rights.4  We find that Balint™s threat to fire Stiffler ﬁon the spotﬂ if he continued to talk about the union reasona-bly had that effect. Accordingly, we find that the Respondent has violated Section 8(a)(1), as alleged.   ORDER The National Labor Relations Board orders that Re-spondent, Alliance Steel Products, Inc., Alliance, Ohio, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Discharging, warning, or otherwise discriminating against any employee for supporting the United Steel Workers of America or any other union. (b) Threatening employees with loss of their jobs to discourage union activity. (c) Removing or prohibiting the posting of materials relating to union organizing or other protected activities on bulletin boards on which other nonwork-related mate-rials are allowed to be posted. (d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days from the date of this Order, offer Donald Braham, Gary Combs, Nelson Lanham, Scott Stiffler, Marcus Grinter, and Debra Watson full rein-statement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights or privi-leges previously enjoyed. (b) Make Donald Braham, Gary Combs, Nelson Lanham, Scott Stiffler, Marcus Grinter, and Debra Wat-son whole for any loss of earnings and other benefits suffered as a result of the discrimination against them, in  4 Waste Stream Management, Inc., 315 NLRB 1099, 1099Œ1100 (1994); Fixtures Mfg. Corp., 332 NLRB 565, 565 (2000). 340 NLRB No. 65  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 496 the manner set forth in the remedy section of this deci-
sion. (c) Within 14 days from the date of this Order, remove 
from any of its files any reference to the unlawful dis-
charges and unlawful warnings
, and within 3 days there-
after notify the employees in writing that this has been 
done and that the discharges and warnings will not be 

used against them in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its Alliance, Ohio facility copies of the attached notice 
marked ﬁAppendix.ﬂ
5  Copies of the notice, on forms 
provided by the Regional Director for Region 8, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent immediately 
upon receipt and maintained 
for 60 consecutive days in 
conspicuous places including 
all places where notices to employees are customarily posted.  Reasonable steps 

shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendancy of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since July 2, 2001. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a  form  provided  by the  Region at-

testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
                                                           
 5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT discharge, warn, or otherwise disci-
pline you for supporting the United Steelworkers of 

America or any other union. 
WE WILL NOT threaten you with loss of your job in 
order to discourage your support of the United Steel-

workers of America or any other union. 
WE WILL NOT prohibit or remove materials relating 
to a union organizing drive or other protected activities 

from bulletin board on which other nonwork-related ma-
terials are allowed to be posted. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Donald Braham, Gary Combs, Nelson 
Lanham, Scott Stiffler, Marc
us Grinter, and Debra Wat-
son full reinstatement to their former jobs or, if those 
jobs no longer exist, to substantially equivalent positions, 
without prejudice to their seniority or any other rights or 
privileges previously enjoyed. 
WE WILL make Donald Braham, Gary Combs, Nelson 
Lanham, Scott Stiffler, Marc
us Grinter, and Debra Wat-
son whole for any loss of earnings and other benefits 
resulting from their discharge, less any interim earnings, 
plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharges of the employees mentioned above, and 
the unlawful warnings issued to Debra Watson, and WE 
WILL, within 3 days thereaft
er, notify each of them in 
writing that this has been done and that the discharges 
will not be used against them in any way. 
 ALLIANCE STEEL PRODUCTS, INC. 
 Susan Fernandez, Esq., for the General Counsel.
 Mario Gaitanos, Esq., of Canton, Ohio, for the Respondent.
  ALLIANCE STEEL PRODUCTS 497DECISION STATEMENT OF THE CASE 
ARTHUR J. AMCHAN Administrative Law Judge.  This 
case was tried in Canton, Ohio, on September 9Œ12, 2002.  The 
initial charge was filed on August 6, 2001, and the complaint 
was issued on February 27, 2002.  After a third amended charge 
was filed on May 14, 2002, an amended complaint was issued 
on June 20, 2002.  The Genera
l Counsel alleges that Respon-
dent, Alliance Steel Products, Inc., violated Section 8(a)(3) and 
(1) of the Act by terminating Donald Braham, Gary Combs, 
and Nelson Lanham on July 31, 
2001; by terminating Scott 
Stiffler and Marcus Grinter on August 1, 2001; and by issuing 

written warnings and then terminating Debra Watson on Sep-
tember 26, 2001.  The General 
Counsel also alleges that Re-
spondent violated the Act in threatening employees and remov-
ing union literature from a bulletin board. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT 
I. JURISDICTION During 2001, Respondent, a corporation, produced heavy 
gauge metal stamping products at its facility in Alliance, Ohio, 
where it annually sold goods in excess of $50,000 directly to 
companies in the rubber industry, which were directly engaged 
in interstate commerce.  Allian
ce also sold goods directly or 
indirectly to the United States Armed Forces. Respondent ad-

mits and I find that it was an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act dur-ing 2001 and that the Union, the United Steelworkers of Amer-
ica, is a labor organization within the meaning of Section 2(5) 
of the Act.1II. ALLEGED UNFAIR LABOR PRACTICES 
Respondent conducted two meeti
ngs for its employees on or 
about July 1, 2001, regarding their productivity in operating 
metal stamping presses at its facility.  One meeting was held for 
the first-shift employees and die setters and another for second- 
and third-shift employees.  The plant manager, Bob Balint, 
conducted both meetings and c
onveyed essentially the same 
message at both gatherings.
2Balint told the employees that the productivity of employees 
at the plant had declined over the last several years and that 

Respondent was instituting a quota and incentive program to 
restore worker productivity to its former level.  Balint stated 
that employees who failed to 
meet the quotas would at some 
point be terminated, but he did not provide a timeframe after 

which such terminations would occur.  Balint indicated that he 
would counsel employees and make
 suggestions as to how they 
might improve prior to terminating any of them for failure to 

meet the quotas.  He made so
me reference to a 60-day time 
period, which was somewhat ambiguous.  It apparently referred 
                                                          
                                                           
1 Since mid-2002, Respondent™s fac
ility has been apparently oper-
ated by Pro-Tech, Ltd. 
2 Balint no longer works for Alliance or at this facility.  Neither 
party called him as a witness. 
to the period after which bonus checks would be issued to em-

ployees who exc
eeded the quota. 
After the meeting, Respondent
 placed a quota number on a 
cream-colored card which remained at each press.  At the end 
of each shift, the press operator turned in a white card on which 
he or she recorded his or her name, the job number of the part 
and the number of pieces of the part they had produced.  During 
July, First-Shift Foreman Mike
 Doak spoke to a number of 
employees who were
 not meeting their production quotas. 
Doak asked Scott Stiffler why he was not meeting the quo-
tas.  Stiffler told Doak that the quotas were fictitious and that 

Respondent had instituted and abandoned an incentive system 
previously.
3  Doak also told Gary Combs that he needed to 
increase his productivity.  Doak told Donald Braham that he 
could be terminated if he did not increase production, but he 
gave Braham no indication as to
 when this might occur.   
On Saturday morning, July 21
, 2001, four employees; Scott 
Stiffler, Debra Watson, Howard
 Hanschin, and Robert Nuzum 
met Union Organizer Craig Hensle
y at a McDonalds restaurant 
in Alliance.  The four signed uni
on authorization cards and took 
blank cards and union literature with them. 
On the following Monday, July 23, Stiffler and Braham dis-
tributed union literature in a parking lot right outside the office 
windows of Respondent™s president, Lane Witte, and other 
management officials.  Witte and Balint came to these windows 
and looked out while the litera
ture distribution was taking 
place.  On that date Stiffler
, Braham, and Robert Nuzum began 
wearing union buttons to work.  Witte and Balint, thus, became 
aware of the union activities and sympathies of all three on or 
about July 23.
4Respondent terminated the employment of Braham, Gary 
Combs, and Nelson Lanham on July
 31.  The next day, Alli-
ance terminated Scott Stiffler and Marcus Grinter.  Combs 

never signed a union authorization card nor supported the Un-
ion in any other manner.  Lanha
m and Grinter signed authoriza-
tion cards but the General Counsel has not established that 
Respondent was aware of union act
ivity on the part of either 
employee.  Michael Doak, the five employees™ foreman, did not 

know who was going to be terminated until he was directed by 
Balint to bring each of the terminated employees to Balint™s 
office.  Indeed, prior to July 31, Doak did not know that the 
termination of any em
ployee was imminent. 
A. The Termination of Scott Stiffler 
An appropriate place to begin the analysis of the issues in 
this case is with the termination 
of Scott Stiffler.  This is so 
because he was the most notorious union supporter and because 
the explanation for his discha
rge offered by Respondent™s 
 3 Stiffler may well have used the word fuck or fucking in this con-
versation but I decline to credit 
the testimony of Michael Doak and 
James Tedrow that Doak threatened 
Stiffler with termination and that 
Stiffler responded by indicating that 
he had no intention of meeting the 
quotas and that he told Doak that Respondent couldn™t do anything to 
him if he didn™t.  It is very unlikel
y that an employee threatened with 
termination would respond in this manner. 
4 It has not been established that Howard Handschin indicated or 
disclosed his union sympathies to
 Respondent or whether Respondent 
was aware of Handschin™s support for the Union. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 498 president, Lane Witte, is so obv
iously pretextual that it under-
mines his credibility in all respects. 
Witte testified that he decided to terminate five employees 
and determined that the five with the lowest productivity fig-
ures for the month of July 2001 would be the ones who would 
be discharged.  However, he te
stified he considered other fac-
tors that led him to retain employees with lower July produc-
tion figures than those terminated.  The employees with the 
worst July productivity figures through the 27th day of the 
month were (in ascending order): Braham (60 percent of 
quota); Combs (62 percent of quot
a); Paul Temple (66 percent); 
Lanham (67 percent); Grinter (73 percent); Ed Dozier (74 per-
cent); and Randy Collins, Howard Hanschin, and Stiffler (77 
percent). 
Witte did not offer a credible explanation for terminating 
Stiffler rather than Dozier.
5  He testified that he didn™t termi-
nate Dozier because Dozier 
was ﬁshowing great improvementﬂ 

and because he lived in a halfway house.  While taking into 
account Dozier™s undocumented improvement, Witte excluded 
Stiffler™s July 31 production figures from his calculation even 
though he didn™t sign Stiffler™s termination notice until August 
1.  The July 31 production figures brought Stiffler™s productiv-
ity for July up to 79.8 percent. 
Wittie offered an equally incredible explanation for terminat-
ing Stiffler rather than Paul Temple.  He testified he decided to 
terminate five employees, but 
did not terminate Temple be-
cause he was a probationary employee.  I find it incredible that 
Respondent would retain a proba
tionary employee, particularly 
one who was not showing any partic
ular aptitude or interest in 
his job, over Stiffler, who had worked for the Company for 
almost 4 years and who was hist
orically an excellent press op-
erator.   
Moreover, Temple failed to show up for work or call in for 3 
days prior to August 1; thus, I infer that Witte knew he had 

abandoned his job by the time he 
discharged Stiffler.  I find he 
terminated Stiffler anyway to rid the Company of the most 
active union adherent.  According to Foreman Michael Doak, 
Temple was hardly the kind of employee one would go out of 
his way to exempt from a layoff even prior to July 31.  Accord-
ing to Doak, ﬁPaul Temple was only there for a month or so 
and he missed a lot of work and he just quit coming to work.ﬂ 
However, Witte™s testimony 
regarding employee Randy 
Collins most clearly establishes the pretextual nature of Re-
spondent™s explanation for Stiffler™s
 termination.  Witte insisted 
that he retained Collins instead of Stiffler because Collins was 
indispensable.  Witte testified that Collins was not only a press 
operator but also one of two people in the plant who could set a 
progressive die.  Witte™s credibility was destroyed by the fol-
lowing testimony of Michael Doak with regard to Collins: 
 He helped out a couple of times but that was about it.  I mean 
he wasn™t . . . known as a die setter.  About the only thing he 
ever did on setting dies was 
clamped them up.  [Tr. 620.] 
                                                           
                                                           
5 At p. 7 of its brief, Respondent 
asserts that Dozier was prounion.  
There is no evidence for this asserti
on.  The cited transcript reference 
(Tr. 477) refers only to employee Ho
ward Hanschin as being prounion, 
rather than to Ha
ndschin and Dozier. In order to prove a violation of Section 8(a)(3) and (1), the 
General Counsel must show that union activity or other pro-
tected activity has been a substantial factor in the employer™s 
adverse personnel decision. To 
establish discriminatory motiva-
tion, the General Counsel must show union or protected con-
certed activity, employ
er knowledge of that activity, animus or 
hostility towards that activity, and an adverse personnel action 
caused by such animus or hostility.  Inferences of knowledge, 
animus, and discriminatory 
motivation may be drawn from 
circumstantial evidence as well from direct evidence.
6  Once the General Counsel has made an
 initial showing of discrimina-
tion, the burden of persuasion shifts
 to the employer to prove its 
affirmative defense that it w
ould have taken the same action 
even if the employee had not engaged in protected activity.  

Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (lst 
Cir. 1981). 
Scott Stiffler engaged in union activity of which Respondent 
was aware.  I infer animus towards that activity and discrimina-

tory motive from the pretextual explanation for his selection for 
termination, as well as the timing of his discharge, a week after 
the beginning of the Union™s organizational campaign.  On this 
basis I conclude that the Gene
ral Counsel established a prima facie case of discrimination regarding Stiffler™s termination, 
which was not rebutted by Respondent. 
Findings of antiunion animus and discriminatory motive may 
be predicated on the pretextual reasons advanced for a person-
nel action.  It is well settled that when a respondent™s stated 
motives for its actions are found 
to be false, the circumstances 
may warrant an inference that the true motive is an unlawful 
one that the respondent 
desires to conceal, 
Fluor Daniel, Inc., 
304 NLRB 970, 971 (1991);
 Fast Food Merchandisers, 291 NLRB 897, 898 (1988),
 Shattuck Denn Mining Corp., 
362 F.2d 
466, 470 (9th Cir. 1966). 
In a case arising under the Age Discrimination in Employ-
ment Act, the Supreme Court re
iterated the probative value of 
an employer™s pretextual reas
ons for a personnel action in prov-
ing discrimination.    
 Proof that the defendant™s explanation is unworthy of cre-

dence is simply one form of circumstantial evidence that is 
probative of intentional discrimination, and it may be quite 
persuasive. . . .  In appropriate circumstances, the trier of fact 
can reasonably infer from the falsity of the explanation that 
the employer is dissembling to cover up a discriminatory pur-
pose.  Such an inference is cons
istent with the general princi-
ple of evidence law that the factfinder is entitled to consider a 
party™s dishonesty about a material fact as ﬁaffirmative evi-
dence of guilt.ﬂ  . . . .   Moreover, once the employer™s justifi-

cation has been eliminated, discrimination may well be the 
most likely alternative explanation, especially since the em-
ployer is in the best position to put forth the actual reason for 
its decision.  [
Reeves v. Sanderson Plumbing Products, Inc., 
530 U.S. 133 (2000).] 
  6 Flowers Baking Co.,
 240 NLRB 870, 871 (1979); 
Washington 
Nursing Home, Inc., 321 NLRB 366, 375 (1966); 
W. F. Bolin Co. v. 
NLRB, 70 F.3d 863 (6th Cir. 1995). 
 ALLIANCE STEEL PRODUCTS 499I therefore conclude that Respondent violated Section 8(a)(3) 
and (1) in terminating Scott Stif
fler™s employment on August 1, 
2001. B. The Terminations of Braham, Combs, Lanham,  
and Grinter The General Counsel conten
ds that when Respondent 
learned of the organizational campaign, it accelerated the dis-
charge of employees whose productivity was low.  If a nondis-
criminatory layoff of five employees were planned for July 31 
on the basis of the July production figures alone, Braham, 
Combs, Lanham, and Grinter w
ould have been among the five 
employees discharged.  However, 
I conclude that the timing of 
the layoff of employees at the end of July was motivated by 
animus towards the union organizational drive.  It was made 
very hastily and almost immedi
ately after Respondent learned 
of the drive.   
The fact that, the timing of th
e discharges and the number of 
discharges was a complete surprise to Foreman Doak, indicates 
that this decision was made in
 haste and was discriminatorily 
motivated.  Similarly, the fact that Respondent did not counsel 
employees as promised by Balint on July 1, indicates a change 
of heart brought on by the organizing drive. 
Given the absence of any alternative explanation for the sud-
den decision to implement the discharges at the end of July, the 
close proximity to Respondent™s 
discovery of the organizational 
drive and the great lengths to which Alliance went to discharge 
Scott Stiffler, I conclude that
 the General Counsel has estab-
lished that the timing of the di
scharges was di
scriminatorily 
motivated.
7  I, thus, conclude that 
Respondent violated Section 8(a)(3) and (1) in discharg
ing all five employees. 
When an employer discharges a group of employees to dis-
courage employees generally from 
engaging in union activities, 
it is the discharge, not the sele
ction of individual employees 
that is unlawful.  Thus, the General Counsel was not required to 

show a correlation between each employee™s union activity and 
his or her discharge.  Instead,
 the General Counsel™s burden is 
to establish that the discharge was ordered to discourage union 
activity or in retaliation for the protected activities of some of 
the employees, 
ACTIV Industries, 277 NLRB 356 fn. 3 (1985). 
I find the General Counsel has met his burden of proving 
unlawful the discharges of July 31 and August 1, 2001.  This is 
so despite the fact that Gary Co
mbs did not engage in protected 
activity and despite the fact that there is no evidence that Re-
spondent was aware of protected ac
tivity on the part of Grinter 
and Lanham.  As the Second Circuit noted almost 40 years ago, 

ﬁ[a] power display in the form of a mass lay-off, where it is 
demonstrated that a significant motive and a desired effect were 
to ‚discourage membership in any labor organization,™ satisfies 
the requirements of Section 8(a)(3) to the letter even if some 
white sheep suffer along with the black,ﬂ 
Majestic Molded 
Products, Inc. v. NLRB, 
330 F.2d 603 (2d Cir. 1964). 
                                                          
                                                           
7 Essentially, Respondent viewed the July productivity figures, if cut 
off on July 27, as a heaven-sent opportunity to discharge Stiffler. 
C. The 10(b) Issue with Regard to Combs, Lanham,  
and Grinter The Union filed a third amended charge on May 14, 2002, 
which for the first time alleged a violation of the Act with re-
gard to the discharges of Combs, Lanham, and Grinter.  Obvi-
ously, these allegations were ma
de more than 6 months after 
their terminations.  On June 
20, 2002, these allegations were 
added to an amended complaint.   
Whether Section 10(b) bars litig
ation of these allegations de-
pends on whether they are ﬁclose
ly relatedﬂ to a timely filed 
charge,
 Redd-I, Inc., 
290 NLRB 1115, 1118 (1988); 
Precision 
Concrete, 337 NLRB No. 33 (2001).  The Board applies a 
three-factor test for determining whether there is a sufficient 

relationship between an otherwise untimely allegation and a 
timely filed charge.  Litigation of such allegations is not barred 
if (1) the untimely allegation involves the same legal theory as 
a timely charge; (2) the allegations arise from the same factual 
situation; and (3) the Respondent
 would raise similar defenses 
to the timely and untimely charge
.  I find that Section 10(b) 
does not bar litigation of the untimely allegations herein. 
An identical legal theory is 
involved with regard to the 
timely allegation of Braham™s discharge and the untimely alle-
gations; to wit that the discharges for poor productivity were 
accelerated due to Alliance Steel™s recent discovery of union 
activity on the part of some of 
its employees.  Moreover, the 
untimely allegations arise from the same factual situation as the 

Braham discharge.  
Finally, Respondent rais
es similar, if not 
identical, defenses to the untimely allegations as it does to the 

Braham discharge, i.e., that all 
four employees were discharged 
for poor productivity after giving them a month to meet the 

newly instituted quotas.    
D. The Warnings Issued to Debra Watson and  
Her Termination 
Debra Watson worked at Alliance
 Steel™s plant for 3 months 
as a temporary employee and then was hired directly by Alli-
ance in January 2001.  Watson worked as a press operator, 
sometimes on the first shift, sometimes on the second. 
Watson was one of the employees who met with Union Or-
ganizer Craig Hemsley and signed an authorization card on July 
21, 2001.  Soon afterwards, she 
distributed union flyers and 
authorization cards to fellow employees.  On July 26, Respon-
dent posted a list of employees 
whose productivity for the first 
3 weeks of that month, if sustained, would result in the receipt of bonus checks.  Watson™s name wa
s not on this list.  She went 
to the office of Respondent™s president, Lane Witte, and ac-
cused him of falsifying her production figures on account of her 
union activity. 
Watson sustained an injury to her left shoulder and neck, and 
was off of work from August 23 to September 14, 2001.  When 
Watson returned to the plant she was on light duty and was 
assigned the task on inspecting pa
rts coming off the presses for 
defects.8  Due to continuing problems with her left shoulder, 
 8 In its brief, at p. 8, Respondent suggests that Watson returned to 
work because her workers compensation claim had been denied.  In 
fact, Watson™s claim was initially allowed.  It was disallowed pursuant 
to Alliance™s appeal, over a month after it discharged her.  The claim 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 500 Watson performed this task by grasping the parts in her right 
hand, moving her arm across her body and dropping the parts in 
a bin. 
On September 19, Respondent issued an employee warning 
report to Watson alleging that she failed to detect six defective 
parts on the previous day.  It ha
s not been established that Wat-
son in fact committed this offense.  More specifically, Respon-
dent has not shown that the si
x defective parts [#686-02] were 
parts inspected by Watson on Sept
ember 18.  It was on or about 
September 19, that Watson began wearing a union pin to work.  
She also wore a union T-shirt once or twice in September. 
On September 20, Respondent posted a list near the time-clock of employees whose produc
tivity during the first 3 weeks 
of September qualified them for 
an incentive payment.  When 
Watson saw the list, she complained loudly to other employees 
regarding the fairness of Res
pondent™s administration of its incentive program and told them that this was a reason employ-

ees needed a union at the facility.  Other employees at the time-
clock also expressed dissatisfact
ion with the administration of the incentive program. In disc
ussing the program, Watson used 
profanity, which is not 
uncommon at the facility. 
Mark Gordon, Respondent™s quality control coordinator, 
wrote up an employee warning report alleging that Watson was 
trying to upset and disrupt other employees.  He gave the report 
to either Bob Balint or Lane Witte.  Witte and Balint sum-
moned Watson to a meeting on September 25, during which 
they also presented her with an employee warning report alleg-

ing that she has damaged 14 parts by throwing them into a parts 
bin on September 24.  Employee Robert Riordan inspected a 
box of parts that contained 14 dama
ged parts.  However, I find 
that  the evidence does not esta
blish that Watson damaged these 
parts.  It has not been established who had custody of the box 
or had access to the box before Ri
ordan inspected the parts, or 
whether the box he inspected contained parts inspected by Wat-

son. I do not credit Witte™s testimony with regard to the circum-
stances surrounding Watson™s termination.  While I am greatly 

influenced by the lack of his credibility regarding the termina-
tion of Scott Stiffler, his testim
ony with regard to Watson is 
also contradictory and not credible. 
On the first day of hearing, Wi
tte testified that he ﬁsaw her 
[Watson] personally, when I was walking through the plant, 
damaging parts on purpose. . . .  This was prior to that [warn-
ing]ﬂ (Tr. 71).  Later in the h
earing, his testimony was some-
what different. 
 Q. Can you please identify Exhibit R-19?
9A. Yes, The warning after we re-inspected the parts on 
or about 9/24, I guess. 
Q. Now, did you witness 
Ms. Watson using excessive force in throwing the parts into the . . . is that crates? 
A. Not with this part number, no.  I witnessed herŠ 
Q. You did witness herŠ 
A. Šbut not in this instance. 
                                                                                            
 was ultimately disallowed on the grounds that Watson had not estab-
lished that she sustained an injury that was causally related to her em-
ployment. 
9 Exh. R-19 is identical to Exh. GC-6. 
Q. What instance are you referring?   Is it a different 
part you™re referring to? 
A. Yes, the day I saw her doing it it was on a smaller 
press, this part can™t run in there that™s the only reason I 
remember that. 
Q. What did you witness her doing? 
A. When I witnesses [sic] her doing it she basically 
was staring me down and it wasn™tŠshe was throwing it 

with force but not that I thought was going to damage the 
part but she was staring at me as she was overhanding the 
parts into the box. 
Q. Is that the proper way of placing the parts, while in-
specting? 
A. No, it™s not the proper way.  I took more offense to 
that she was challenging me 
thanŠthe part was sturdy 
enough that it could withstand it, that didn™t bother me. . . .  
[Tr. 488Œ489.] 
 When Respondent™s foreman, Michael Doak, testified about 
the Watson™s conduct on September 
24, he had a slightly dif-
ferent story to tell. 
 A. Ah, this is concerning the same job, the 686-02.  I 
assigned Debra Watson that job to check on them parts again and during the day, Lane [Witte] and Bob Balint . . . 
walked down there observing the operator running the 
die. . . . 
JUDGE AMCHAN:  . . . were you present when they 
were at the die? 
A. Yeah, Lane was standing on the other side of the 
press. 
JUDGE AMCHAN:  And where were you? 
A. I was standing right there 
at my desk about 30 foot 
from them.  They was, they was wanting to change the die 
to where they didn™t have to flip the part over in it to make 
the operation faster and while they was standing there, 
Lane Witte observed Debra throwing parts overhand, like 
pitching them, into the box and that day earlier I also ob-

served her doing this. 
And at the end of the day, Lane wanted the box pulled 
out and the parts checked and I also had the damaged parts 
from that one too.  [Tr. 587Œ588.] 
 Respondent also called press ope
rator, James Tedrow, to tes-
tify about Debra Watson™s ﬁthrowi
ng of parts.ﬂ  His testimony 
is also internally inconsistent and leads me to find that Respon-
dent never observed Watson doing anything likely to damage 
part 686-02 and that the parts inspected by Robert Riordan, 
more likely than not, were not parts inspected by Watson. 
Tedrow testified that, ﬁshe was throwing them in a way, you 
know, that I wouldn™t do it, is what I™m saying.  I™m not saying 
she was abusing them and throwing them in the boxŠyou 
know, like hard or anything, I di
dn™tŠno, I™m not saying that 
. . .  But like I say, the fashion that it was going in, it could, it 
could damage them, yes.ﬂ  (Tr. 656.) 
Watson refused to sign the disciplinary warnings presented 
to her on September 25 and got into a shouting match with 
Witte.  Witte told Watson to go home.  After Watson left the 
office, she encountered Witte™s 
secretary, Stephanie Fuson, 
who was taking a smoking break in the hallway adjacent to the 
 ALLIANCE STEEL PRODUCTS 501office.  Fuson and Watson looked each other in the eye and 
Watson said, ﬁFuck you,ﬂ to Fuson.  Fuson stayed in the hall-
way until she finished her smoking break (Tr. 501).  When she 
went back to work, she told Witte about her encounter with 
Watson. The next day, September 26, Respondent fired Debra Watson. 
Analysis 
Applying the 
Wright Line
 test, I conclude that Respondent 
violated Section 8(a)(3) and (1) in issuing three written warn-
ings to, and then terminating 
Debra Watson.  Watson engaged 
in protected activity of which 
Respondent was aware.  I infer 
animus and discriminatory moti
ve from the pretextual reasons 
given for her discharge and the 
great lengths Respondent went 
to in order to terminate union supporter Scott Stiffler less than 2 
months previously. 
I conclude that Respondent went 
to the same great lengths to 
terminate Debra Watson.  It is more likely than not she did not 
pass defective parts as allege
d by Respondent or damage 14 
parts on September 24.  Moreove
r, her complaints to other 
employees about the fairness of
 Respondent™s incentive pro-
gram constituted protected concerted activity, 
Main Street Ter-
race Care Center, 
327 NLRB 522, 524 (1999), enfd. 218 F.3d 
531, 540 (6th Cir. 2000).   Like the employee in 
Main Street 
Terrace Care Center
, Watson™s complaints were not the prod-
uct solely of a personal disput
e and were made in close prox-
imity to other protected activities. 
Finally, I conclude that Lane Witte™s explanation for Wat-
son™s termination is pretextual
.  I do not credit his testimony 
that he fired Watson when he 
learned that Watson had said, 
ﬁFuck you,ﬂ to Stephanie Fuson as she was leaving his office.  
Witte was looking for an opportunity to discharge Watson and 
seized upon this incident to justif
y his actions.  The record indi-
cates that Fuson was not terribly 
upset by the incident in that 
she finished her cigarette break before coming back into the 
office.  Fuson knew that Watson was leaving the office after a 
heated exchange with Witte and is unlikely to have taken Wat-

son™s remark personallyŠparticularly since there had been no 
prior animosity between them.  I 
infer that Fuson realized that 
Watson was not angry with her and mentioned the remark to 
Witte in a matter of fact manner. 
Respondent Violated the Act in Removing Union  
Literature from its Bulletin Board as Alleged in  
Complaint Paragraph 6(b), but not as Alleged  
in Paragraphs 6(a) and (c) 
The General Counsel has establis
hed that in late July 2001, 
Bob Balint removed a union flyer from a bulletin board on 
which nonwork-related materials we
re allowed to be posted.   
Thus, Respondent, by Balint violat
ed Section 8(a)(1) as alleged 
in complaint paragraph 6(b), 
Honeywell, Inc., 
262 NLRB 1402 
(1982).  Balint also removed a document (GC Exh. 25) from 

Respondent™s bulletin board that had been placed there by 
Debra Watson on or about September 19, 2001.  Watson had 
printed this document from her computer.  It contained certain 

financial information about A
lliance and did not mention the 
Union.  The record does not establish that Balint knew that 
Watson had posted the document or that he knew or had reason 
to suspect that it was related to the union™s organizing drive or 
other protected activities.  I th
erefore dismiss complaint para-
graph 6(c). Paragraph 6(a) alleges that Bob Balint threatened employees 
with termination in order to
 discourage union activity on or 
about July 2, 2001.  There is no evidence that Respondent was 
aware of any union activity amongst its work force until July 
23.  Therefore, this complaint item is dismissed. 
CONCLUSIONS OF LAW 
1. Respondent violated Section 8(a)(3) and (1) by: terminat-
ing Donald Braham, Gary Comb
s, and Nelson Lanham on July 
31, 2001; by terminating Scott S
tiffler and Marcus Grinter on 
August 1, 2001; and by issuing 
written warnings to Debra Wat-
son and terminating her on September 26, 2001. 
2. Respondent, by Bob Balint, viol
ated Section 8(a)(1) in late 
July 2001, by removing a union flyer from a bulletin board on 
which nonwork-related materials 
were allowed to be posted. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discrimi
natorily discharged employ-
ees, it must offer them reinstatement and make them whole for 

any loss of earnings and other be
nefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-
statement, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). [Recommended Order omitted from publication.] 
  